Case 3:19-cv-00208-GMG Document 10 Filed 06/04/20 Page 1 of 3 PageID #: 210




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

DAVID FRAZIER, II, d/b/a
FRAZIER’S PAWN SHOP,

                 Petitioner,

v.
                                                     Civil Action No. 3:19-cv-00208
MICHAEL F. FRONCZAK,
Director of Industry Operations
Washington Field Division
Bureau of Alcohol, Tobacco,
Firearms and Explosives
90 K Street, N.E., Suite 1102
Washington, DC 20226

                 Respondent.


                    NOTICE OF FILING OF ADMINISTRATIVE RECORD

           Respondent, Michael Fronczak, Director of Industry Operations, Washington Field

Division, Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), by and through its

attorneys, William J. Powell, United States Attorney for the Northern District of West Virginia,

and Erin K. Reisenweber, Assistant United States Attorney, hereby files a certified copy of the

agency Administrative Record, consisting of the following:

     I.       Transcript of Administrative Hearing held on August 21, 2019

     II.      Government Exhibits

              G-1       Notice to Deny Application for License, dated January 29, 2019

              G-2       Email - Request for a Hearing, dated February 14, 2019

              G-3       Notice of Hearing, dated March 25, 2019

              G-4       Amended Notice of Hearing, dated April 23, 2019
Case 3:19-cv-00208-GMG Document 10 Filed 06/04/20 Page 2 of 3 PageID #: 211




         G-5       CD – Frazier’s Controlled Monitorings (To be filed in camera with the
                   court)

         G-6       Hoffman Straws – ATF Form 4473 w/ Receipts (8 pages)

         G-7       Acknowledgement of Federal Firearms Regulations, dated June 30, 2009

         G-8       Acknowledgement of Federal Firearms Regulations, dated May 7, 2010

         G-9       Acknowledgement of Federal Firearms Regulations, dated March 14, 2012

         G-10      Warning Conference Letter, dated July 11, 2012 (6 pages)

         G-11      Acknowledgement of Federal Firearms Regulations, dated November 4,
                   2014

         G-12      Documents Provided to and Reviewed with the FFL, dated November 4,
                   2014

         G-13      ATF Forms 4473 (27 C.F.R. § 478.21(a)) (87 pages)

         G-14      ATF Forms 4473 (27 C.F.R. § 478.124(c)(1)) (111 pages)

         G-15      ATF Forms 4473 (27 C.F.R. § 478.124(c)(3)(i)) (15 pages)

         G-16      ATF Forms 4473 (27 C.F.R. § 478.124(c)(3)(iv)) (96 pages)

         G-17      ATF Forms 4473 (27 C.F.R. § 478.124(c)(4)) (3 pages)

         G-18      ATF Forms 4473 (27 C.F.R. § 478.124(c)(5)) (12 pages)

         G-19      ATF Forms 4473 (27 C.F.R. § 478.126(a)) (9 pages)

         G-20      ATF Forms 4473 (27 C.F.R. § 478.102(a)) (3 pages)

  III.   Licensee Exhibits

         A-1       Frazier’s Computer Printout & ATF Form 4473 (6 pages)

         A-2       Analysis Report from 01/01/2018 to 12/31/2018 (31 pages)

  IV.    Final Notice of Denial Of Application, dated October 8, 2019 (12 pages)

  V.     Stay of Effective Date of Final Notice to Deny Application for License, dated
         October 31, 2019 and Extensions of Stay of Effective Date of Final Notice to Deny
Case 3:19-cv-00208-GMG Document 10 Filed 06/04/20 Page 3 of 3 PageID #: 212




        Application for License, dated January 21, 2020; February 21, 2020; March 19, 2020;
        April 21, 2020; May 19, 2020.

  VI.   Certification of Administrative Record, by Michael Fronczak



                                               Respectfully Submitted,

                                               WILLIAM J. POWELL
                                               UNITED STATES ATTORNEY


                                        By:    Erin K. Reisenweber
                                               Erin K. Reisenweber
                                               Assistant United States Attorney
                                               217 West King Street, Suite 400
                                               Martinsburg, West Virginia 25401
                                               (304) 262-0590 Telephone
                                               (304) 262-0591 Fax
                                               Erin.Reisenweber@usdoj.gov
